Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-7 are withdrawn with traverse and claims 8-14 are withdrawn without traverse in the reply filed on 1/26/2022.
Applicant's election with traverse of claims 1-7 in the reply filed on 1/26/2022 is acknowledged.  The traversal is on the ground(s) that “at least Groups I and III have substantially similar classifications — Group I is classified in A45D42/00, while Group Ill is classified in A45D44/005. Under such circumstances, restriction is improper under MPEP §803.” In the other words, Applicant appears to argue that there seems no serious search burden if the Groups I and III are classified in the same CPC subclass A45D. This argument is not persuasive. As of 2/7/2022, the CPC subclass A45D contains 41,862 records for search. Examiner respectfully submits that such large number of records indicates the serious burden of search. Further, the prior art references searched and cited for the 103 grounds below also shows no search required for A45D42/00. See the infra 112(b) rejection for the insufficient antecedent basis for the limitation “the color of the fashion accessory” for further detail.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to because Figures 2 and 3 all contain dark shading which obscures the figures and are improper, and because the letters are illegible. 37 C.F.R. 1.84(m).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “their” in line 7. It is vague which renders the claim indefinite because it is unclear what the limitation refers to. For similar reasons, its dependent claims are rejected as well.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) without significantly more. 
[STEP 1] The claim recites at least one step or structure. Thus, the claim is to a process or product, which is one of the statutory categories of invention (Step 1: YES).
[STEP2A PRONG I] The claim(s) recite(s):
presenting a fashion accessory available in various colors, wherein the colors include a set of skin tone shades; 
providing a database1 of makeup foundations, wherein each makeup foundation is associated with one skin tone shade within the set of skin tone shades; 
querying the user for their makeup foundation details; 
determining which skin tone shade is associated with the makeup foundation details by locating one makeup foundation in the database based on the makeup foundation details input by the user; and 
selecting the determined skin tone shade for the color of the fashion accessory.

Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
[STEP2A PRONG II] This judicial exception is not integrated into a practical application. In particular, the claim only recites no additional element(s).
Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. (Step 2A: YES).
[STEP2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, there is no additional element. As noted previously, the claim as a whole merely describes how to perform the abstract idea without more. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
The claim is not patent eligible. (Step 2B: NO).
Claim(s) 16-20 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim recites the additional limitations of “dropdown menu” [claim 17], “text input box” [claim 18], “image” [claim 19], and “at least a generic computer component, generally linking the use of the judicial exception to a particular technological environment or field of use, insignificant extra-solution activity, or that are well understood, routine and conventional activities previously known to the industry. Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. The additional element of using “dropdown menu” [claim 17], “text input box” [claim 18], “image” [claim 19] to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity or well-known, routine, and conventional activity in Step 2A should be reevaluated in Step 2B. Here, the aforementioned step(s) fashion item is “at least one of glasses, sunglasses, jewelry, and shoes” [claim 20], was/were considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the specification does not provide any indication that the additional element(s) is/are anything other than a generic, off-the-shelf computer input form or fashion component. For instance, the specification fails to provide any detail to develop or improve the drop down menu or text box but it merely uses them as generic component. Further, the examiner takes OFFICIAL NOTICE that the aforementioned additional elements are well-known, routine and conventional activity. Accordingly, a conclusion that the aforementioned step(s) is/are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Regarding claim 15, Brandewie discloses a method of matching a fashion accessory with a skin tone of a user (Abstract), the method comprising: 
presenting a fashion accessory available in various colors, wherein the colors include a set of skin tone shades (¶¶0269 and 0298: “Clients may also enter personal features that they consider to be problem areas requiring special attention.  These include, e.g., but are not limited to: … Clothes color.  The client may enter particular clothes coloring.  The system may direct the client on differences between different colors of clothes, especially blouses and coats.”); 
providing a database of makeup foundations, wherein each makeup foundation is associated with one skin tone shade within the set of skin tone shades (546 in FIG. 5; ¶0211: “FIG. 5, item 510, the model, may encapsulate any data that may be required by the system.  Such data may include a database 540 to store the … product data 546 ...  Product data 546 may contain, e.g., but is not limited to, product name, product description, product manufacturer, etc.”; ¶0090 further teaches that the product data includes tone shade information); 
querying the user for their makeup foundation details (¶0085: “The client may be interactively prompted by asking key questions via an interactive electronic form questionnaire ...”); 
determining which skin tone shade is associated with the makeup foundation details by locating one makeup foundation in the database based on the makeup foundation details input by the user (¶0090: “4.  Skin Tone: Skin tone fore a given individual may change over different areas of the individual's skin, for example, the Foundation, Shadow, and Highlight, especially at the extremes of black and fair skin.  Thus an example system may instruct the individual which tone of make up to apply.  For 
selecting the determined skin tone shade for the color of the fashion accessory (¶0090: “Thus an example system may instruct the individual which tone of make up to apply.”; ¶0298 teaches about selecting a color of fashion accessory, ex. clothing; ¶0290: “There may be a description of each type of look right next to the choice on the screen.  If the client can't decide on which one from the descriptions, 2 or 3, for example, can be selected and differences may be shown visually.”).
It is noted that the term “the color of the fashion accessory” is rejected under 35 USC 112(b) for its ambiguity. See the supra 112(b) for further detail. Although not required, Examiner also provides an alternative ground of rejections under 35 USC 103 for compact prosecution.
In case found that Brandewie does not teach the color of the fashion accessory, Benshetrit teaches the color of the fashion accessory matched for the skin tone shade (Abstract).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the invention in Brandewie by adding the matching features as taught in Benshetrit in order to “allow[] a person to select a cosmetic substance having the ideal color.” (¶0007 of Benshetrit).

Regarding claim 16, Brandewie further discloses that querying the user for their makeup foundation details includes querying the user to select a makeup brand and a foundation color (¶0085: “The client may be interactively prompted by asking key questions via an interactive electronic form 

Regarding claims 17 and 18, Brandewie does not explicitly disclose that querying the user to select a makeup brand and a foundation color includes presenting a dropdown menu; and that querying the user for their makeup foundation details includes providing the user with a text input box.
The examiner takes OFFICIAL NOTICE that presenting well-known HTML input fields, such as dropdown menu or text input box, to receive user inputs via internet browsers, was old and well known in the art at the time of applicant's invention, as it provides means to use browser generic input fields instead of creating its own input mechanism and, therefore, enable to receive inputs without further creating new type of browsers or input fields.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known a comparison algorithm of video files based on a checksum because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. "common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Int'l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 19, Brandewie further discloses that querying the user for their makeup foundation details includes using an image of their makeup foundation to identify their makeup foundation details (¶0259: “For each item that the client may be willing to input, 12, for example, 

Regarding claim 20, Brandewie further discloses that the fashion accessory is at least one of glasses, sunglasses, jewelry, and shoes (shoes in ¶0300).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner interprets the term “database” as organized collection of structured information, or data but not necessarily a computer database. Careful review of the specification suggests that the invention is simply human performable and does not require any computer function to be required for execution. Indeed, the specification cites no word “computer” at all.